DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because section 1108 in FIG. 11 recites “generate graphical user interface(s) identifying identified issue(s) and/pr recommended action (s)” when it should recite “generate graphical user interface(s) identifying identified issue(s) and/or recommended action (s).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “a flux or a difference” in claims 8, 20, and 32, is a relative term which renders the claim indefinite. The term “a flux or a difference” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “a flux or a difference” does not explain what are the two parts that are different (i.e. a difference or a flux between X and Y); rather the claim simply states “a flux or a difference in a specified plant-related characteristic.” It is indefinite exactly what the “flux or difference in a specified plant-related characteristic” is being compared to. The claim will be interpreted for examination as including a comparison of different trees with different fruits to each other, and including a comparison of the same tree with different fruits. Corrections are requested.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 13-19, 21-22, 25-31, and 33-34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No.: 2022/0130036 (Gatto et al.) (hereinafter Gatto).
Regarding claim 1, Gatto teaches an apparatus comprising: at least one processor configured to: (Gatto, para. [0160]: “

    PNG
    media_image1.png
    162
    521
    media_image1.png
    Greyscale
”;	see FIG. 1)
obtain stereo-spatio-temporal data measurements of plants in a growing area, the stereo-spatio-temporal data measurements comprising (i) first spatio-temporal data measurements of the plants in the growing area and (ii) second spatio-temporal data measurements of the plants in the growing area (Gatto, para. [0075], para. [0055]-[0056], para. [0027]: “

    PNG
    media_image2.png
    164
    522
    media_image2.png
    Greyscale
”; “

    PNG
    media_image3.png
    51
    516
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    163
    520
    media_image4.png
    Greyscale
”; “

    PNG
    media_image5.png
    98
    526
    media_image5.png
    Greyscale
”);
analyze the stereo-spatio-temporal data measurements to identify one or more actual or potential problems associated with one or more of the plants (Gatto, para. [0081]: “

    PNG
    media_image6.png
    286
    516
    media_image6.png
    Greyscale
”; “
    PNG
    media_image7.png
    256
    511
    media_image7.png
    Greyscale
”; 
the degree of ripeness of the fruit is the potential problem associated with the plant);
generate a graphical user interface identifying at least one of the one or more actual or potential problems with the one or more plants (Gatto, para. [0124], FIG. 7: “

    PNG
    media_image8.png
    283
    517
    media_image8.png
    Greyscale
”;

    PNG
    media_image9.png
    713
    673
    media_image9.png
    Greyscale
);
wherein the first and second spatio-temporal data measurements of each stereo-spatio-temporal data measurement are associated with at least one common plant characteristic and different three-dimensional positions within the growing area taken at one or more known times (Gatto, para. [0047], [0053]: “


    PNG
    media_image10.png
    95
    518
    media_image10.png
    Greyscale
”;
“
    PNG
    media_image11.png
    69
    516
    media_image11.png
    Greyscale
”; 
“
    PNG
    media_image12.png
    116
    525
    media_image12.png
    Greyscale
”;
“
    PNG
    media_image13.png
    95
    520
    media_image13.png
    Greyscale
;
the image data acquired for a specific time is associated with the common plant characteristic of fruit ripeness with different fruits having different positional information in all three directions including height; each fruit in Fig. 7 are the two stereo-spatio-temporal data measurements with different 3D positions).
	Regarding claim 2, Gatto teaches the apparatus of Claim 1, wherein the graphical user interface comprises: an image of at least part of the growing area; and at least one indicator identifying the at least one of the one or more actual or potential problems, each indicator placed in the image in association with the plant that has or may have the associated actual or potential problem (Gatto, para. [0077], [0124], FIG. 7: “

    PNG
    media_image14.png
    98
    521
    media_image14.png
    Greyscale
”;
“
    PNG
    media_image8.png
    283
    517
    media_image8.png
    Greyscale
”;

    PNG
    media_image9.png
    713
    673
    media_image9.png
    Greyscale
);
	Regarding claim 3, Gatto teaches the apparatus of Claim 1, wherein the graphical user interface comprises: a two-dimensional or three-dimension representation of at least part of the growing area; and at least one indicator identifying the at least one of the one or more actual or potential problems, each indicator placed in the representation in association with a location of the plant that has or may have the associated actual or potential problem (Gatto, para. [0125], FIG. 8: “

    PNG
    media_image15.png
    123
    529
    media_image15.png
    Greyscale
”;

    PNG
    media_image16.png
    941
    733
    media_image16.png
    Greyscale
; 
In the 2D image of the growing area, the black indication for each plant means the fruit is ready to be harvested and the white indication means the fruit cannot be harvested; each fruit has its own location in the plant).
	Regarding claim 4, Gatto teaches the apparatus of Claim 1, wherein the graphical user interface comprises: one or more graphs containing at least some of the stereo-spatio-temporal data measurements over time; and at least one indicator identifying the at least one of the one or more actual or potential problems, each indicator placed in the graph in association with a data measurement of the plant that has or may have the associated actual or potential problem (Gatto, para. [0139], FIG. 10, para. [0143]-[0145]: “

    PNG
    media_image17.png
    147
    520
    media_image17.png
    Greyscale
”;

    PNG
    media_image18.png
    828
    549
    media_image18.png
    Greyscale
; “

    PNG
    media_image19.png
    516
    518
    media_image19.png
    Greyscale
” 
; FIG. 10 (degree of ripeness, different shades) is an indicator identifying the at least one of the one or more potential problems, each indicator placed in the graph; different shades are associated with the data measurements (i.e. pigment concentrations of individual fruits) in association with a data measurement of the plant that has or may have the associated actual or potential problem).
Regarding claim 5, Gatto teaches the apparatus of Claim 1, wherein the graphical user interface comprises at least some of the stereo-spatio-temporal data measurements in a spatial overview of the growing area and additional information related to the growing area (Gatto, para [0125]-[0127], FIG. 8: 
“
    PNG
    media_image20.png
    351
    518
    media_image20.png
    Greyscale
”;

    PNG
    media_image16.png
    941
    733
    media_image16.png
    Greyscale
).
	Regarding claim 6, Gatto teaches the apparatus of Claim 1, wherein the at least one processor is further configured to identify one or more corrective actions that at least partially resolve the one or more actual or potential problems associated with the one or more plants (Gatto, para. [0067]-[0070]: “

    PNG
    media_image21.png
    182
    519
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    463
    518
    media_image22.png
    Greyscale
”).
Regarding claim 7, Gatto teaches the apparatus of Claim 6, wherein the graphical user interface comprises at least one indicator identifying at least one of the one or more corrective actions, each indicator placed in the graphical user interface in association with the plant to which the associated corrective action is to be applied (Gatto, para. [0124], FIG. 7: “

    PNG
    media_image8.png
    283
    517
    media_image8.png
    Greyscale
”;

    PNG
    media_image9.png
    713
    673
    media_image9.png
    Greyscale
; 
The indicator 16 in the GUI shown in FIG. 7 identifies a corrective action such as “the fruit can be harvested” or “the fruit cannot be harvested”; they are both instructions for user action in correcting the problem of guessing whether the fruit is ripe to pick or not; in some cases, the user is prompted to pick the fruit immediately; the indicators are placed in the GUI around the fruit that is associated with a plant 12).
	Regarding claim 8, Gatto teaches the apparatus of Claim 1, wherein the at least one processor is configured to identify at least one of the one or more actual or potential problems based on a flux or a difference in a specified plant-related characteristic along a height of one or more of the plants (Gatto, para. [0156]-[0158]: “

    PNG
    media_image23.png
    239
    541
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    213
    652
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    186
    646
    media_image25.png
    Greyscale
 

    PNG
    media_image26.png
    373
    522
    media_image26.png
    Greyscale
”; the harvest robot, utilizing a processor, identifies ripeness (plant characteristic) for a plurality of different xyz coordinates (including z-direction which indicates height portion of the plant); the difference or flux of ripeness is tracked as a percentage called degrees of ripeness which identifies the problem along the height of plants; the harvesting table shows the difference or flux between different fruit on a same tree and different fruits on different trees).
	Regarding claim 9, Gatto teaches the apparatus of Claim 1, wherein the at least one processor is further configured to identify, for each of the one or more actual or potential problems, a portion of the plant that is or may be suffering from the associated actual or potential problem (Gatto, para. [0124], FIG. 7: “

    PNG
    media_image8.png
    283
    517
    media_image8.png
    Greyscale
”;

    PNG
    media_image9.png
    713
    673
    media_image9.png
    Greyscale
; 
The circular indicators 16 identify a portion of the plant reflecting the problem of deciding whether the fruit is at a level of ripeness to harvest or not).
	Regarding claim 10, Gatto teaches the apparatus of Claim 9, wherein, for each actual or potential problem, the at least one processor is further configured to identify a corrective action to be applied to the portion of the plant that is or may be suffering from the associated actual or potential problem (Gatto, para. [0068]-[0070]: “

    PNG
    media_image22.png
    463
    518
    media_image22.png
    Greyscale
”;
the corrective action is recommending a user pick a subset of fruits (the portion of the plant) that are ready to harvest, or the corrective action may be recommending the plant should be watered, which includes the fruit (the portion of the plant)).
	Regarding claims 13-22, they recite the functions of the apparatus of claims 1-10, as processes. Thus, the analyses in rejecting claims 1-10 are equally applicable to claims 13-22.
	Regarding claim 25, Gatto teaches a non-transitory computer readable medium containing instructions that when executed cause at least one processor to: (Gatto, para. [0161]: “

    PNG
    media_image27.png
    276
    524
    media_image27.png
    Greyscale
”).
	With regards to the rest of the limitations of claim 25, they recite the functions of the apparatus of claim 1, as a non-transitory computer readable medium containing instructions. Thus, the analyses in rejecting claim 1 is equally applicable to claim 25.
	Regarding claims 26-34, they recite functions of the apparatus of claims 1-10, as a non-transitory computer readable medium containing instructions. Thus, the analyses in rejecting claims 1-10 are equally applicable to claims 26-34.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 13, and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No.: 2021/0133443 (Gurzoni, Jr. et al.) (hereinafter Gurzoni).
Regarding claim 1, Gurzoni teaches an apparatus comprising: at least one processor configured to: (Gurzoni, para. [0050]: “

    PNG
    media_image28.png
    212
    518
    media_image28.png
    Greyscale
”)
obtain stereo-spatio-temporal data measurements of plants in a growing area, the stereo-spatio-temporal data measurements comprising (i) first spatio-temporal data measurements of the plants in the growing area and (ii) second spatio-temporal data measurements of the plants in the growing area (Gurzoni, para. [0052], [0055]: “

    PNG
    media_image29.png
    73
    510
    media_image29.png
    Greyscale


    PNG
    media_image30.png
    68
    520
    media_image30.png
    Greyscale
”; “

    PNG
    media_image31.png
    366
    509
    media_image31.png
    Greyscale
”);
analyze the stereo-spatio-temporal data measurements to identify one or more actual or potential problems associated with one or more of the plants (Gurzoni, para. [0072], [0079]: “

    PNG
    media_image32.png
    355
    508
    media_image32.png
    Greyscale


    PNG
    media_image33.png
    73
    510
    media_image33.png
    Greyscale
”; “

    PNG
    media_image34.png
    369
    518
    media_image34.png
    Greyscale
”);
generate a graphical user interface identifying at least one of the one or more actual or potential problems with the one or more plants (Gurzoni, para. [0085], [0097], FIG. 10: “

    PNG
    media_image35.png
    463
    507
    media_image35.png
    Greyscale
”; “

    PNG
    media_image36.png
    322
    510
    media_image36.png
    Greyscale


    PNG
    media_image37.png
    79
    438
    media_image37.png
    Greyscale


    PNG
    media_image38.png
    38
    430
    media_image38.png
    Greyscale
”;


    PNG
    media_image39.png
    701
    1024
    media_image39.png
    Greyscale
);
wherein the first and second spatio-temporal data measurements of each stereo-spatio-temporal data measurement are associated with at least one common plant characteristic and different three-dimensional positions within the growing area taken at one or more known times (Gurzoni, para. [0052]: “

    PNG
    media_image40.png
    73
    510
    media_image40.png
    Greyscale


    PNG
    media_image30.png
    68
    520
    media_image30.png
    Greyscale
”; “

    PNG
    media_image41.png
    415
    510
    media_image41.png
    Greyscale
”).
Regarding claim 13, it recites the functions of the apparatus of claim 1, as a process. Thus, the analyses in rejecting claim 1 is equally applicable to claim 13.
	Regarding claim 25, Gurzoni teaches a non-transitory computer readable medium containing instructions that when executed cause at least one processor to: (Gurzoni, para. [0031], [0060]: “

    PNG
    media_image42.png
    230
    516
    media_image42.png
    Greyscale
”; “

    PNG
    media_image43.png
    230
    508
    media_image43.png
    Greyscale
”).
With regards to the rest of the limitations of claim 25, they recite the functions of the apparatus of claim 1, as a non-transitory computer readable medium containing instructions. Thus, the analyses in rejecting claim 1 is equally applicable to claim 25.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 13, and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No.: 2021/0350295 (Singh et al.) (hereinafter Singh).
	Regarding claim 1, Singh teaches an apparatus comprising: at least one processor configured to: (Singh, para. [0053]: “

    PNG
    media_image44.png
    162
    508
    media_image44.png
    Greyscale
”)
obtain stereo-spatio-temporal data measurements of plants in a growing area, the stereo-spatio-temporal data measurements comprising (i) first spatio-temporal data measurements of the plants in the growing area and (ii) second spatio-temporal data measurements of the plants in the growing area (Singh, para. [0075]: “

    PNG
    media_image45.png
    322
    528
    media_image45.png
    Greyscale
”;
see FIG. 4);
analyze the stereo-spatio-temporal data measurements to identify one or more actual or potential problems associated with one or more of the plants (Singh, para. [0065], FIG. 4: “

    PNG
    media_image46.png
    510
    521
    media_image46.png
    Greyscale
”;

    PNG
    media_image47.png
    690
    946
    media_image47.png
    Greyscale
;
the remote sensing data 424 along with other data is input into the regression learner 402 to analyze the data with a trained neural network to generate an output that estimates crop risk, where each tuple correspond to a pixel set in the remote image of the farm);
	generate a graphical user interface identifying at least one of the one or more actual or potential problems with the one or more plants (Singh, para. [0201], FIG. 12, FIG. 6: “

    PNG
    media_image48.png
    300
    515
    media_image48.png
    Greyscale
”;

    PNG
    media_image49.png
    759
    536
    media_image49.png
    Greyscale
 
    PNG
    media_image50.png
    966
    715
    media_image50.png
    Greyscale
; the sections of the farm may be broken up in the different shaded categories of high, medium, low, or no risk on the GUI based on the regression learner 402 output that identifies crop pest risk and/or crop disease based on pixel sections in the image of the total grow area);
wherein the first and second spatio-temporal data measurements of each stereo-spatio-temporal data measurement are associated with at least one common plant characteristic and different three-dimensional positions within the growing area taken at one or more known times (Singh, 

    PNG
    media_image45.png
    322
    528
    media_image45.png
    Greyscale
”; “

    PNG
    media_image46.png
    510
    521
    media_image46.png
    Greyscale
”;
the plant characteristic here is crop pest risk and/or crop disease risk; the remote sensing inputs are stereo-spatial-temporal measurements that are input into the regression learner 402 that employs machine learning to learn spatiotemporal regression models to output an estimated crop pest risk and/or crop disease risk; the tuples correlate to different pixels in the top-down image of the farm which indicate multiple positions at different times). 
	Regarding claims 13, it recites the functions of the apparatus of claim 1, as a process. Thus, the analyses in rejecting claim 1 is equally applicable to claim 13.
	Regarding claim 25, Gatto teaches a non-transitory computer readable medium containing instructions that when executed cause at least one processor to: (Singh, para. [0203]: “

    PNG
    media_image51.png
    148
    526
    media_image51.png
    Greyscale
”).
With regards to the rest of the limitations of claim 25, they recite the functions of the apparatus of claim 1, as a non-transitory computer readable medium containing instructions. Thus, the analyses in rejecting claim 1 is equally applicable to claim 25.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12, 23-24, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Gatto, in view of U.S. Patent No.: 10,241,097 (Miresmailli et al.) (hereinafter Miresmailli).
Regarding claim 11, Gatto teaches the apparatus of Claim 1.
Gatto fails to teach
wherein at least some of the first and second spatio-temporal data measurements comprise data measurements captured by different sensors at different heights on a mobile platform.
Miresmailli teaches 
wherein at least some of the first and second spatio-temporal data measurements comprise data measurements captured by different sensors at different heights on a mobile platform (Miresmailli, col. 20, lines 48-56: “

    PNG
    media_image52.png
    206
    543
    media_image52.png
    Greyscale
”).
	It would have been obvious to a person having ordinary skill in the art before the time of the
effective filing date of the claimed invention of the instant application to modify the apparatus, as taught by Gatto, to include the mobile platform that takes data measurements captured by different sensors at different heights, as taught by Miresmailli.
	The suggestion/motivation for doing so would have been to better acquire a field of view to demonstrate how plant conditions change vertically (height).
	Therefore, it would have been obvious to combine Gatto, with Miresmailli, to obtain the invention as specified in claim 11.
	Regarding claim 12, Gatto teaches the apparatus of Claim 1.
Gatto fails to teach
 	wherein at least some of the first and second spatio-temporal data measurements comprise human observation data measurements.
	Miresmailli teaches 
	wherein at least some of the first and second spatio-temporal data measurements comprise human observation data measurements (Miresmailli, col. 9, lines 15-26: “

    PNG
    media_image53.png
    280
    548
    media_image53.png
    Greyscale
”).
It would have been obvious to a person having ordinary skill in the art before the time of the
effective filing date of the claimed invention of the instant application to modify the apparatus, as taught by Gatto, to include at least some of the first and second spatio-temporal data measurements comprising human observation data measurements, as taught by Miresmailli.
	The suggestion/motivation for doing so would have been to allow human expert knowledge regarding a specific grow area to be incorporated into the mostly automated system of identifying problems and proposing solutions for plant growth.
	Therefore, it would have been obvious to combine Gatto with Miresmailli, to obtain the invention as specified in claim 12.
Regarding claims 23-24, they recite the functions of the apparatus of claims 11-12, as a process. Thus, the analyses in rejecting claims 11-12 are equally applicable to claims 23-24.
Regarding claims 35-36, it recites the functions of the apparatus of claims 11-12, as a non-transitory computer readable medium containing instructions. Thus, the analyses in rejecting claims 11-12 are equally applicable to claims 35-36.



 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A SHARIFF whose telephone number is (571)272-9741.  The examiner can normally be reached on M-TH 7:30 AM EST – 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached at 571-272-3638 or through e-mail at sumati.lefkowitz@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL ADAM SHARIFF/
Examiner, Art Unit 2662

/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662